 ROSS FURNITURE CORP.31Ross Furniture Corporationt/a A. D.Ross Companyand Furniture Workers of Horsham& Vicinity, Peti-tioner.Case 4-RC-10046July 24, 1973DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn February 22, 1973, the Regional Director issueda Decision and Order dismissing the petition in theabove-entitled proceeding on the ground that it wasbarred by the existing contract between the Employerand Truck Drivers, Chauffeurs and Helpers LocalUnion No. 384, affiliated with Teamsters, Chauffeurs,Warehousemen and Helpers of America.' Thereafter,Petitioner filed a timely request for review, contend-ing that the Regional Director erred in finding thecontract to be a bar.On March 22, 1973, the National Labor RelationsBoard, by telegraphic order, granted the request forreview.Pursuant to the, provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record withrespect to the issues under review and makes the fol-lowing findings:The Employer, which is engaged in the retail sale offurniture and appliances, maintains several retail out-lets in the Philadelphia, Pennsylvania, area and awarehouse at Horsham, Pennsylvania, from which itmakes deliveries to customers. By its petition filedOctober 31, 1972, the Petitioner seeks a unit of truck-drivers, helpers, and warehousemen employed at theHorsham warehouse.' As stated above, the RegionalDirector concluded, in accord with the contention ofthe Employer and Local 384, that a contract executedby them on October 24, 1972, is a bar to the instantpetition.We disagree.In May 1972, the Employer subcontracted its deliv-ery operation on a trial basis to another firm. At thetime that the Employer terminated its drivers andhelpers, they were immediately employed by the sub-1Hereinaftercalled Local 384. Local 384was permitted to intervene in thisproceeding on the basis of its contract discussed below In addition, Team-sters Local 115 (hereinafterLocal115) was permitted to intervene herein onthe basis of a showing of interest2The Regional Director found that the unit sought was appropriate Noreview was sought as to this conclusion.At the time of the hearing, there wereapproximately 17 employees in this unit,12 were drivers and helpers and theremaining were warehousemencontractor and then became members of Local 384,which had historically represented the employees ofthe subcontractor.In August 1972, the Employer terminated its rela-tionship with the subcontractor and recommenced itsown delivery operation, reemploying its former driv-ers and helpers. At the same time, the Employer rec-ognized Local 384 as the representative of its drivers,helpers, and warehousemen, subject to the conditionthat the drivers and helpers be given no immediatewage increase, and commenced negotiations whichultimately culminated in a tentative unsigned agree-ment in October. Although not required to do so,Local 384 President Pascale met with the employeeson October 22 to seek their ratification of the agree-ment. The drivers and helpers refused to ratify theagreement because of their dissatisfaction with thewage structure 3 and, according to one driver or help-er, they were told by Pascale that he was not going toseek further changes and that they could get anotherunion.The next day-October 23-the Employer termi-nated all its drivers and helpers with the intention ofagain retaining an independent delivery service butretained its warehousemen. At a meeting held thatevening, the drivers and helpers formed the Petitionerherein as a means of obtaining reemployment andwage increases. On October 24, the drivers and help-ers commenced picketing the Employer's premises.Later, on the same day, Pascale and the Employer'srepresentative executed the previously negotiated col-lective-bargaining agreement retroactive to August22, 1972, the day the Employer agreed to recognizeLocal 384.4 However, in doing so, the parties theretodeleted all references to the drivers and helpers exceptthe reference to them in the contract's recognitionclause. In explaining the reason for the above-men-tioned deletion, the Employer's labor consultant testi-fied that "the drivers and helpers were laid off-andwe would get to the question of [their] rates of pay,and so forth, upon their return to work." Pascale, whoknew at the time he executed the contract containinga no-strike clause that the drivers and helpers were onstrike, testified the reason for doing so was to insurethat the warehousemen "would be fully covered andfully represented until the settlement of the driversand helpers was straightened out. . .. " He furthertestified that on the day he executed the agreement hedid not represent the drivers and helpers and that atthat time he did not have any discussion with theEmployer with respect to the fact that the drivers andhelpers were not working. It further appears that Pas-3The wage provisions provided no immediate increase of the then currenthourly rate.4 The terminal date of the contract is August22, 1975205 NLRB No. 9 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalemade no attempt to talk to the striking driversand helpers until October 30 when they agreed, insettlement of an injunction proceeding in a statecourt, to return to work pending a resolution by theBoard as to whether the contract precluded the in-volved employees from having an election.' The fol-lowing day the instant petition was filed. No overtaction was ever taken to add the deleted portionspertaining to the drivers and helpers to the contract.6On these facts, we are unable to conclude that theinvolved contract constitutes a bar to the instant peti-tion.The contract was executed at a time when thedrivers and helpers, constituting the bulk of the unitemployees, had been separated from the payroll andwere engaging in concerted activity, independent ofthe contracting union, designed to secure their reem-ployment and to obtain a wage rate higher than thatspecified in the contract. At this point in time, thecontracting parties recognized that fact, but did notpurport to resolve this basic labor dispute in the con-tract they were about to execute. Instead, they execu-ted the contract for the benefit of the warehousemen5The Employer commenced the state court action on October 25 againstthe drivers and helpers individually Local 384 was not a defendant in thatproceeding6We see no basis in law or fact for the Employer's contention that thedeleted provisions were automatically operative when the drivers and helpersreturned to workand physically deleted all references in the contract,except in the recognition clause, to the drivers andhelpers, deferring further bargaining as to wage ratesfor the drivers and helpers until such time as it couldbe determined when and if these employees wouldreturn to work. In these circumstances, we, unlike theRegionalDirector, are unable to give controllingweight to the fact that the driver and helper classifica-tions were not excised from the recognition clause andthat the separated employees in those classificationslater returned to work pursuant to the settlementagreement, which left the basic dispute unresolved.On the contrary, the record as a whole convinces usthat the parties did not intend to stabilize the workingconditions of the drivers and helpers in the executedcontract, nor did it have that legal effect.' According-ly,we find the contract is not a bar and we shall directan election in the following unit which, in accord withthe Regional Director, we find appropriate:All drivers, helpers, and warehousemen at theEmployer's Horsham, Pennsylvania, warehouseoperation, excluding office clerical employees,guards, and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]7 SeeAppalachian Shale ProductsCo, 121 NLRB 1160, 1163.